Motion by appellant for leave to appeal as a poor person and for other relief on appeal from an order of the Supreme Court, Westchester County, dated January 18, 1967. Motion denied. The order denied an application which appellant describes as one for coram nobis relief. The application was based on a claim that appellant had been prevented by the prison authorities from taking a timely appeal from an order or judgment denying a prior application, directed against the Warden of Sing Sing Prison, to compel adequate medical treatment. However, it appears that appellant was transferred to Green Haven Prison after the denial of his prior application. Under the circumstances, his prior application and his subsequent “coram nobis” application have become moot. Ughetta, Acting P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.